DETAILED ACTION

Status of the Application

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to application filed on 01/10/2022. 
Claims 6-7 and 9-25 are currently pending. Claims of 01/10/2022 are further amended with an Examiner’s Amendment here as provided below. The Examiner’s Amendment cancels claims 18, 19, 21, and 24 and further amends claims 6, 16, and 20. Claims 6-7, 9-17, 20, 22-23, and 25 are allowed.

Allowable Subject Matter

Claims 6-7, 9-17, 20, 22-23, and 25 are allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Please amend the claims listing dated 7/22/2020 as follows:

(Currently Amended) A system for assessing worker injury risks, the system comprising:
an image capturing device that simultaneously captures two-dimensional (2D) image data of a first worker and a second worker; and 
a computing device in communication with the image capturing device to receive the 2D image data from the image capturing device, the computing device being adapted to:
execute a machine learning model that includes a neural network and that is applied to the 2D image data 
execute a Monte Carlo Kalman filter to track the first worker and the second worker,
identify at least one individual worker based on the first set of joint positions, the first set of body angles, the second set of joint positions, and the second set of body angles,
parse the first set of joint positions, the first set of body angles, the second set of joint positions, and the second set of body angles into metrics relevant to workplace ergonomics, and
populate a worker risk assessment tool with the metrics relevant to workplace ergonomics to generate waveform graphs of the joint positions and body angles to predict a first worker future risk assessment of the first worker and a second worker future risk assessment of the second worker, each waveform graph including an angular flexion of a joint on one axis, an angular velocity of the joint on one axis and moments of time on a second axis.


7. 	(Original) The system of claim 6, wherein the computing device is a computing cloud.



9. 	(Original) The system of claim 6, wherein the metrics relevant to workplace ergonomics
comprise posture categories.

10. 	(Original) The system of claim 9, wherein the metrics relevant to workplace ergonomics
further comprise movement velocities.

11. 	(Original) The system of claim 9, wherein the metrics relevant to workplace ergonomics
further comprise rest times.

12. 	(Original) The system of claim 9, wherein the metrics relevant to workplace ergonomics
further comprise variations in movement patterns.

13. 	(Previously Presented) The system of claim 6, wherein the computing device is further adapted to recommend a course of action to address risks identified in the first worker future risk assessment and the second worker future risk assessment.

14. 	(Previously Presented) The system of claim 6, wherein the computing device is further adapted to execute the machine learning model, without using data from wearable sensors, to determine ergonomic data related to posture, lift, pull, reach, force, repetition, and duration.

15. 	(Previously Presented) The system of claim 6, wherein: 
the first worker future risk assessment includes information about the grade and risk of future injuries to the first worker; and
the second worker future risk assessment includes information about the grade and risk of future injuries to the second worker.

16. 	(Currently Amended) A method of assessing worker ergonomic risks, comprising:
receiving two dimensional (2D) image data from an image capturing device positioned to capture image data of one or more workers simultaneously performing tasks, the one or more workers not wearing motion tracking equipment;
executing a machine learning model that includes a neural network and that is applied to the 2D image data ; 
executing a Monte Carlo Kalman filter to track the at least one individual worker;
generating a landmarks map of multiple joints of at least one individual worker from the one or more workers; 
recording positions and angular relations of the joints in the landmarks map in each frame of the 2D image data[[:]];
generating a waveform graph for the at least one individual worker based on the recorded positions and angular relations; and
assessing future risks for the at least one individual worker based on an analysis of the waveform graph, the waveform graph including an angular flexion of a joint on one axis, an angular velocity of the joint on one axis and moments of time on a second axis.

17. 	(Previously Presented) The method according to claim 16, wherein: 
the recorded positions of the joints are in two dimensions within each frame of the 2D image data; and 
the two-dimensional positions are used to estimate three dimensional positions of the joints.

18. 	(Cancelled) 


19. 	(Cancelled) 


20. 	(Currently Amended) The system of claim 6, wherein the computing device is
	execute [[a]] the Monte Carlo Kalman filter to track the first worker and the second worker in frame-to-frame of the 2D image data.

21. 	(Cancelled) 



	select at least one performance metric from a plurality of performance metrics, each performance metric from the plurality of performance metrics associated with an ergonomic movement of at least one of the first worker or the second worker, and
generate at least one performance metric weight associated to the at least one performance metric, the at least one performance metric weight indicating a relative importance of the at least one performance metric compared to the remaining performance metrics from the plurality of performance metrics.

23. 	(Previously Presented) The method of claim 6, wherein the neural network of the machine learning model is a region-based convolutional neural network (R-CNN). 

24. 	(Cancelled) 


25. 	(Previously Presented) The method of claim 16, further comprising: 
selecting at least one performance metric from a plurality of performance metrics, each performance metric from the plurality of performance metrics associated with an ergonomic movement of the at least one individual worker, and
generating at least one performance metric weight associated to the at least one performance metric, the at least one performance metric weight indicating a relative importance of the at least one performance metric compared to the remaining performance metrics from the plurality of performance metrics.

26.	(Previously Cancelled)




Reasons for Allowance

Claim amendments filed on 01/10/2022 with additional amendments via Examiner Amendments above overcame the rejections under 35 U.S.C. 103 and accordingly the rejections have been withdrawn.
Closest prior art(s) to the claimed invention include(s) Chevalier et al. (US 2018/0039745 A1), Singhose et al. (US 2020/0178851 A1), Holzer et al. (US 2018/0255290 A1),  Akella (US 2019/0138967 A1), Petterson et al. (US 2017/0296129 A1), Mao et al. (US 2018/0024641 A1), and Sun et al. (US 2017/0206431 A1). None of the prior art(s) alone or in combination teach(es) the claimed invention as detailed in claims 6 and 16; wherein the novelty is not in one limitation, but rather in the combination of all limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624